              Case 2:21-cv-00654-MJP Document 19 Filed 09/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          LYNDON JACKSON,                                    CASE NO. C21-654 MJP

11                                 Plaintiff,                  MINUTE ORDER

12                  v.

13          THE BOEING COMPANY,

14                                 Defendant.

15

16          The following Minute Order is made by direction of the Court, the Honorable Marsha J.

17   Pechman, United States Senior District Judge:

18          At Plaintiff’s request, an extension of time to file the joint status report is granted. The

19   joint status report will be due on October 29, 2021. The other Federal Rules of Civil Procedure

20   Rule 26-related dates are adjusted as follows: (1) the deadline for the Rule 26(f) conference is

21   extended to October 15, 2021; and (2) initial disclosures required by Rule 26(a)(1) shall be due

22   by October 22, 2021. The Court refers Plaintiff to the Court’s Order on Initial Disclosures, Joint

23   Status Report, and Early Settlement for further details on these requirements. (See Dkt. No. 15.)

24


     MINUTE ORDER - 1
                 Case 2:21-cv-00654-MJP Document 19 Filed 09/16/21 Page 2 of 2




 1   Failure to adhere to these deadlines may result in sanctions, up to and including dismissal of this

 2   action.

 3             The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

 4             Filed September 16, 2021.

 5
                                                        Ravi Subramanian
 6                                                      Clerk of Court

 7                                                      s/ Paula McNabb
                                                        Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
